1          Edward J. Maney
           Chapter 13 Trustee
2          101 N. First Ave., Suite 1775
           Phoenix, Arizona 85003
3          Telephone (602) 277-3776
           ejm@maney13trustee.com
4
                                   IN THE UNITED STATES BANKRUPTCY COURT
5                                          FOR THE DISTRICT OF ARIZONA

6          In re:                                          )       CHAPTER 13 PROCEEDINGS
                                                           )
7                                                          )       CASE NO. # 2: 19-09657-DPC
                       KUSHUNE DENISE ALLEN,               )
8                                                          )       TRUSTEE'S EVALUATION AND
                                                           )       RECOMMENDATION(S) REPORT WITH
9                                                          )       NOTICE OF POTENTIAL DISMISSAL IF
                                                           )       CONDITIONS ARE NOT SATISFIED
10                                                         )       RE: CHAPTER 13 PLAN
                                           (Debtor(s)      )       docket #6       filed August 2, 2019
11

12                  Edward J. Maney, Trustee, has analyzed the Debtor’s Chapter 13 Plan and supporting

13         documents and submits the following evaluation and recommendation(s):
14
      General requirements:
15

16
           a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                  all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                    the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                  submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19     b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                    amended plan or motion for moratorium.
20
       c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                  Confirming Plan unless an amended or modified plan is filed and noticed out.

22     d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                    copies of their federal and state income tax returns for every year during the duration of the
23                  Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24     e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                    Order shall not constitute an informal proof of claim for any creditor.”
25
      f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                  remit all payments on or before the stated due date each month. Debtor is advised that when
                    payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                    a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                  Case can be discharged. This requirement is effective regardless of Plan payments
                    suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:19-bk-09657-DPC               Doc 25      Filed 10/22/19     Entered 10/22/19 13:49:45          Desc
                                                         Page 1 of 4
1                                                                           Trustee’s Recommendation
                                                                            Case No.# 2: 19-9657-DPC
2                                                                           Page #2

3

4

5      g.    At the time of confirmation, the Trustee will require the Debtors to certify that they are current
             on all required tax filings and any domestic support orders.
6
       h.    At the time of confirmation, the debtor(s) are required to certify, via language in the Order
7            Confirming, that they are current on all payments that have come due on any Domestic Support
             Orders since the filing of their case and that they are current on all required tax return
8            filings [pursuant to 11 U.S.C. §1308].
9
        i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
10           accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
             Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
11           Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
             counsel.
12

13

14

15
      Specific Recommendations:
16

17

18
      1.     The Trustee requires the debtors supply a copy of bank statement that reveals the balance
19           on hand -- in all their bank accounts -- on the date of the filing of their case.

20    2.     The Arizona Department of Revenue has filed an objection to the Plan which must be resolved
             before the Plan can be confirmed.
21
      3.     The proofs of claim filed by Nationstar Mortgage dba Mr. Cooper/Rushmore (mortgage arrears -
22           claim #10), the Internal Revenue Service (priority claim #5) and American First Finance (bed –
             claim #12) differ by amount and/or classification from these creditors' treatment under the Plan.
23           To resolve this discrepancy, the Trustee requires either; a) Debtor object to the Proof of Claim; b)
             the creditor sign-off on an Order Confirming; c) the Order Confirming be altered to pay the
24           creditor pursuant to the Proof of Claim including payment of the contract rate of interest; or d)
             Debtor file an Amended Plan to provide for the creditor's claim as shown by the Proof of Claim.
25
      4.     The Arizona Department of Revenue's proof of claim [#2] dated August 9, 2019 indicates the
26           Debtor has not filed income tax returns for 2014, 2015 and 2016. The Trustee requires Debtor to
             immediately prepare and file all unfiled tax returns. Failure to file said returns or the required
27
             Affidavit within 30 days from the date of this Trustee's Recommendation and providing a
28           stamped copy of said returns may result in the Trustee lodging an Order automatically
             dismissing Debtor's case.

     Case 2:19-bk-09657-DPC        Doc 25      Filed 10/22/19     Entered 10/22/19 13:49:45          Desc
                                                  Page 2 of 4
1                                                                          Trustee’s Recommendation
                                                                           Case No.# 2: 19-9657-DPC
2                                                                          Page #3

3

4

5

6     5.    The Plan proposes payment of the two (2) secured claim to Spencers TV & Appliance
            (washer & dryer and refrigerator) who has not filed a secured proof of claim. The Trustee
7           requires the Debtor(s) to provide verification of the creditor’s security interest by providing him
            with a copy of the security documents, such as a security agreement, UCC-1, title, deed of
8
            trust or the like. Moreover, the Trustee requires that the Order Confirming Plan provide: “The
9           Trustee has authority to pay on the secured debt owed to Spencers TV & Appliance even
            though this creditor has not filed secured proofs of claim, but the Plan and this Order are not
10          an informal proof of claim for any creditor.” Alternatively, if the security interest cannot be
            verified by the Debtor(s), then the Debtor(s) may delete the proposed treatment in a proposed
11          order confirming plan:
            a.       pursuant to the language in Section (C)(5) of the Model Plan;
12          b.       after filing a motion and providing 28 days’ notice to the creditor of the intent to delete
                     the proposed secured treatment from the Plan; or
13          c.       by having the creditor, through its agent/representative or legal counsel, sign the order
                     confirming plan approving the treatment of its claim through the Plan.
14
      6.    Plan fails to provide a specific day of the month by which the first and subsequent payments are
15          to be paid into the Plan. The Trustee has established a constructive payment due date of the
            31st day of the month with the first interim payment to be paid on or before August 31, 2019.
16
      7.    Plan payments are currently delinquent $2,448 with a payment of $2,448 coming due October
17          31, 2019.
18

19

20

21
                    In summary, the Plan can be confirmed subject to the condition(s) noted above,
22          adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
            Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
23          the debtors (where applicable), debtors counsel and objecting creditors if there are any.
             General unsecured creditors (including secured creditors with unsecured deficiency balances)
24          will be paid through the Trustee, approximately $20,870 or an estimated 31% of general
            unsecured claims, subject to timely filed and allowed claims. Chapter 7 reconciliation
25          requirement must be met given debtors’ scheduled equity in non-exempt property at petition
            date. You are hereby advised that the Trustee may lodge an Order of Dismissal should
26          Debtor fail to resolve item(s) #1, #4, #7 above and submit a Stipulated Order Confirming
            to the Trustee for review and signature or request a hearing within 30 days from the date
27          of the mailing of this Trustee's Recommendation.

28


     Case 2:19-bk-09657-DPC       Doc 25      Filed 10/22/19     Entered 10/22/19 13:49:45         Desc
                                                 Page 3 of 4
1                                                                            Trustee’s Recommendation
                                                                             Case No.# 2: 19-9657-DPC
2                                                                            Page #4
            Date See Electronic Signature Block
3
                                                                      EDWARD J. MANEY,
4                                                                     CHAPTER 13 TRUSTEE
5

6

7                                                                    Edward Digitally          signed
                                                                                      by Edward J.
8
                                                                     J. Maney, Maney, Esq.
                                                                                      Date: 2019.10.22
                                                                     Esq.
9
                                                               By:
                                                                                      11:36:42 -07'00'
                                                                      _______________________________
10
                                                                      Edward J. Maney ABN 12256
11                                                                    CHAPTER 13 TRUSTEE
                                                                      101 North First Ave., Suite 1775
12                                                                    Phoenix, Arizona 85003
                                                                      (602) 277-3776
13                                                                    ejm@maney13trustee.com

14          Copies of the forgoing
            mailed on [see electronic signature],
15          to the following:

16

17          Kushune Allen
            6169 W. Evergreen Rd.
18          Glendale, Arizona 85302
            Debtor
19

20          Thomas A. McAvity, Esq.
            4742 North 24th Street
21          Suite #300
            Phoenix, Arizona 85016
22          Debtor’s counsel

23

24

25

26

27
                   Grace                 Digitally signed by
                                         Grace Harley

28          By:
                   Harley                Date: 2019.10.22
                                         13:44:16 -07'00'
                     Trustee’s Clerk

     Case 2:19-bk-09657-DPC           Doc 25        Filed 10/22/19   Entered 10/22/19 13:49:45      Desc
                                                       Page 4 of 4
